Citation Nr: 1311602	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  06-37 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran had one qualifying period of active duty service from October 1967 to May 1970, which included service in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  A January 2012 Board decision denied service connection for tinnitus and for hepatitis C.  

The January 2012 Board denial of service connection for hepatitis C was vacated and remanded back to the Board by the Court of Appeals for Veterans Claims (Court) in an August 2012 Order, pursuant to a Joint Motion For Partial Remand (Joint Motion).  The Board's denial of service connection for tinnitus was not disturbed by the Court Order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the Joint Motion, the Board reached the conclusion in its January 2012 denial that a nexus opinion was not needed because service treatment records were negative for hepatitis C and the initial evidence indicating a diagnosis of the disorder was not until almost four decades following the Veteran's service separation despite the Board's favorable assessment of the probative value of the Veteran's lay testimony regarding the circumstances surrounding his military service, which included the Veteran's contention that his hepatitis C is due to sharing tooth brushes and razors in basic training and to exposure in service to blood from a dead soldier who was a known heroin user.  According to the Joint Motion, this case needed to be returned to the Board in order to provide the Veteran with a medical examination that addressed his asserted in-service risk factors and how they may possibly relate to or be the likely etiology of his hepatitis C, in accordance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should schedule the Veteran for a VA examination by an appropriate medical professional to determine whether the Veteran has hepatitis C related to service.  A copy of the claims file must be provided to the examiner in conjunction with the examination.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's hepatitis C is caused by or is related to active military service.  A complete rational must be provided for any opinion offered.  The opinion should include a discussion of the Veteran's contentions that he shared tooth brushes and razor blades with other soldiers and that he was exposed to the blood of a dead soldier who was a known heroin user.

2.  The AMC/RO must notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

3.  The AMC/RO should then re-adjudicate the Veteran's claim for service connection for hepatitis C based on all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


